DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 06/28/2022 claims, is as follows: Claims 4, 14, and 16-20 have been canceled; Claims 23-24 have been added; and Claims 1-3, 5-13, 15, and 21-24 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 11-13, 15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5943946, previously cited) in view of Hsu (US 20100272870, previously cited), Storek (US 20110117259, previously cited), and Khalifa (US 20100224078, previously cited)
Regarding Claim 1, Chen discloses a brewing assembly for brewing a beverage (infusing device), comprising: 
a brewing chamber (infusing container 20) comprising a surrounding wall with an exterior surface and an opposite interior surface (fig. 3); 
an outlet 22 coupled with the brewing chamber (infusing container 20) (fig. 3), wherein the outlet 22 is configured to selectively open to expel a brewed beverage therethrough (col. 2, lines 59-67); 
a plunger (filter member 30) configured to be slidably received in the brewing chamber (infusing container 20), wherein the plunger is configured to selectively open the outlet 22 upon depressing the plunger to expel the brewed beverage therethrough (col. 2-3, lines 64-67 and 1-5 respectively; figs. 3-4); 
a receiving chamber (drinking vessel 10) configured to receive the brewing chamber (infusing container 20) therein (col. 2, lines 20-25), wherein the receiving chamber is configured to receive the brewed beverage from the brewing chamber upon depressing the plunger to open the outlet 22 and expel the brewed beverage therethrough (col. 3, lines 1-8);  and
a lip (annular shoulder 231) constructed and arranged to mount the brewing chamber (infusing container 20) into the receiving chamber (drinking vessel 10) (col. 2, lines 29-37). 

    PNG
    media_image1.png
    669
    465
    media_image1.png
    Greyscale




Chen does not disclose:
a valve assembly coupled with the brewing chamber, wherein the valve assembly comprises a valve configured to selectively open to expel the brewed beverage therethrough; 
at least one of a twist lock, a bayonet connector, or a snap fit coupling the brewing chamber with the valve assembly; and 
a lip and a spacer constructed and arranged to mount the brewing chamber into the receiving chamber; the lip formed at an upper end of the brewing chamber, and the spacer being along the exterior surface of the brewing chamber adjacent to the upper end.
However, Hsu discloses a brewing assembly (preparation device for caffeine control) comprising a valve assembly (valve 13) coupled with a brewing chamber (container 1) (para. 0038), wherein the valve assembly comprises a valve configured to selectively open to expel a brewed beverage therethrough (para. 0042; fig. 4). 

    PNG
    media_image2.png
    720
    386
    media_image2.png
    Greyscale

Storek discloses a brewing assembly (apparatus 1) comprising a snap fit (outlet cover 18 (e.g., mesh)) coupling a brewing chamber (main container 10) with a valve assembly (outlet valve 12) (para. 0089; fig. 1) (it is noted the outlet cover 18, valve 12, each is removably attached to container 10 via snap fit connection. Since outlet cover 18 is in physical contact with the container 10 and the valve 12, the outlet cover 18 removably attach the main container 10 with the valve 12).

    PNG
    media_image3.png
    432
    444
    media_image3.png
    Greyscale

 Khalifa discloses a brewing assembly (system 400) comprising a lip (outward flare 438) and a spacer (O-ring 446) constructed and arranged to mount a brewing chamber (inner cup 430) into a receiving chamber (outer cup 420) (para. 0072); the lip (outward flare 438) formed at an upper end of the brewing chamber (fig. 14), and the spacer (O-ring 446) being along the exterior surface of the brewing chamber adjacent to the upper end (fig. 14).

    PNG
    media_image4.png
    639
    437
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet 22 of Chen to the valve system coupled with the brewing chamber as taught by Hsu, in order to selectively expel the brewed beverage therethrough when compression in the container is effected by moving the piston downward in the container (para. 0042 of Hsu). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the brewing assembly of Chen to include the snap fit coupling the brewing chamber with the valve assembly as taught by Storek, in order to enable the valve assembly to snap in and out of the brewing chamber with ease for cleaning purpose (para. 0089 of Storek). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brewing system of Chen to include the lip and the spacer to mount the brewing chamber into the receiving chamber as taught by Khalifa in order to limit the amount by which the brewing chamber is inserted into the receiving chamber (para. 0072 of Khalifa). 

Regarding Claim 2, Hsu discloses the valve (valve 13) comprises a pressure- actuated valve configured to automatically open following application of a threshold pressure within the brewing chamber (container 1) (para. 0042).
 
Regarding Claim 3, Hsu discloses the valve assembly (valve 13) is configured to isolate the brewing chamber (container 1) from the receiving chamber (container 9) such that in a natural configuration prior to application of a force on the plunger (piston 41) no liquid is able to pass from the brewing chamber to the receiving chamber (para. 0042).

Regarding Claim 5, Chen discloses the receiving chamber (drinking vessel 10) comprises a carafe (col. 2, lines 21-23).

Regarding Claim 6, Khalifa discloses the spacer (O-ring 446) comprises a soft malleable material (para. 0052; fig. 3).

Regarding Claim 7, Storek discloses the valve assembly (valve 13) is removably coupled with the brewing chamber (container 10) (para. 0089).

Regarding Claim 8, Chen discloses the plunger (filtering member 30) is configured to wholly expel spent brewing material (tea leaves) from the brewing chamber (infusing container 20) following a brewing process (col. 3, lines 20-25).

Regarding Claim 11, Chen discloses a brewing assembly for brewing a beverage (infusing device), comprising: 
a brewing chamber (infusing container 20) configured to brew a beverage therein, the brewing chamber comprising a surrounding wall with an exterior surface and an opposite interior surface (fig. 3);
an outlet 22 coupled with the brewing chamber (infusing container 20) (fig. 3) and configured to selectively open to expel a brewed beverage from the brewing chamber (col. 2, lines 59-67); 
a plunger (filter member 30) configured to be slidably received in the brewing chamber (infusing container 20), wherein the plunger is configured to selectively open the outlet upon depressing the plunger to expel the brewed beverage therethrough (col. 2-3, lines 64-67 and 1-5 respectively; figs. 3-4); and
a lip (annular shoulder 231) constructed and arranged to mount the brewing chamber (infusing container 20) into the receiving chamber (drinking vessel 10) (col. 2, lines 29-37); and the lip formed at an upper end of the brewing chamber (infusing container 20) (col. 2, lines 29-37). 

    PNG
    media_image1.png
    669
    465
    media_image1.png
    Greyscale

Chen does not disclose:
a valve assembly including a valve coupled with the brewing chamber and configured to selectively open to expel the brewed beverage therethrough; 
at least one of a twist lock, a bayonet connector, or a snap fit coupling the brewing chamber with the valve assembly; and 
a spacer constructed and arranged to mount the brewing chamber into the receiving chamber; and the spacer being along the exterior surface of the brewing chamber adjacent to the upper end.
However, Hsu discloses a brewing assembly (preparation device for caffeine control) comprising a valve assembly (valve 13) including a valve coupled with a brewing chamber (container 1) (para. 0038) and configured to selectively open to expel a brewed beverage therethrough (para. 0042; fig. 4).

    PNG
    media_image2.png
    720
    386
    media_image2.png
    Greyscale

Storek discloses a brewing assembly (apparatus 1) comprising a snap fit (outlet cover 18 (e.g., mesh)) coupling a valve assembly (outlet valve 12) with a brewing chamber (main container 10) (para. 0089; fig. 1) (it is noted the outlet cover 18, valve 12, each is removably attached to container 10 via snap fit connection. Since outlet cover 18 is in physical contact with the container 10 and the valve 12, the outlet cover 18 removably attaches the main container 10 with the valve 12).

    PNG
    media_image3.png
    432
    444
    media_image3.png
    Greyscale


Khalifa discloses a brewing assembly (system 400) comprising a lip (outward flare 438) and a spacer (O-ring 446) constructed and arranged to mount a brewing chamber (inner cup 430) into a receiving chamber (outer cup 420) (para. 0072); the lip (outward flare 438) formed at an upper end of the brewing chamber (fig. 14), and the spacer (O-ring 446) being along the exterior surface of the brewing chamber adjacent to the upper end (fig. 14).

    PNG
    media_image4.png
    639
    437
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet 22 of Chen to the valve system coupled with the brewing chamber as taught by Hsu, in order to selectively expel the brewed beverage therethrough when compression in the container is effected by moving the piston downward in the container (para. 0042 of Hsu). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the brewing assembly of Chen to include the snap fit coupling the brewing chamber with the valve assembly as taught by Storek, in order to enable the valve assembly to snap in and out of the brewing chamber with ease for cleaning purpose (para. 0089 of Storek). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brewing system of Chen to include the lip and the spacer to mount the brewing chamber into the receiving chamber as taught by Khalifa in order to limit the amount by which the brewing chamber is inserted into the receiving chamber (para. 0072 of Khalifa). 
Regarding Claim 12, Chen discloses the brewing chamber (infusing container 20) is configured to be selectively received within a receiving chamber (drinking vessel 10) to receive the brewed beverage from the brewing chamber, and wherein the brewing chamber is configured to be securely received with the receiving chamber (col. 3, lines 1-8).

Regarding Claim 13, Khalifa discloses the spacer (O-ring 446) comprises a soft malleable material (para. 0052; fig. 3).

Regarding Claim 15, Storek discloses the snap fit is configured to allow the valve assembly (valve 13) to be selectively removed from the brewing chamber (container 10) (para. 0089).

Regarding Claim 21, Khalifa discloses the spacer (138) comprises a plurality of tabs protruding from the exterior surface of the brewing chamber (inner cup 130) (figs. 9-11).

Regarding Claim 22, Khalifa discloses the spacer (138) comprises a plurality of tabs protruding from the exterior surface of the brewing chamber (inner cup 130) (figs. 9-11).

Regarding Claim 23, the modification of Chen, Hsu, Storek, and Khalifa discloses the valve assembly (valve 13 of Hsu) comprises a base (sealing gasket 134 of Khalifa)  directly in contact with a bottom interior surface of the receiving chamber (outer cup 120 of Khalifa) (para. 0065; fig. 9 of Khalifa) (it is noted “bottom” according to Webster dictionary is interpreted to mean lower part of something).

Regarding Claim 24, the modification of Chen, Hsu, Storek, and Khalifa discloses the valve assembly (valve 13 of Hsu) comprises a base (sealing gasket 134 of Khalifa)  directly in contact with a bottom interior surface of the receiving chamber (outer cup 120 of Khalifa) (para. 0065; fig. 9 of Khalifa).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Chen, Hsu, Storek, and Khalifa, in view of Bombeck (US 20120219686, previously cited)
Regarding Claim 9, the modification of Chen, Hsu, Storek, and Khalifa discloses substantially all of the claimed features as set forth above, except the plunger comprises an annular flange formed along a perimeter of the plunger, and wherein the annular flange forms a recession facing towards the valve assembly when the plunger is positioned within the brewing chamber.
However, Bombeck discloses a plunger (plunger 12) comprises an annular flange (annular flange 12a) formed along a perimeter of the plunger (plunger 12), and wherein the annular flange (annular flange 12a) forms a recession (recession 28) facing towards a valve assembly (valve assembly 15) when the plunger (plunger 12) is positioned within the brewing chamber (brewing chamber 10) (para. 0029-0030; figs. 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger to comprise the annular flange, wherein the annular flange forms a recession facing towards the valve assembly as taught by Bombeck, in order to provide the removal of the spent flavor base from the brew vessel. 

Regarding Claim 10, the modification of Chen, Hsu, Storek, Khalifa, and Bombeck discloses substantially all of the claimed features as set forth above, except the plunger is part of a plunger assembly, and wherein the plunger assembly further comprises a handle and a shaft extending between the handle and the plunger.
However, Bombeck discloses a plunger (plunger 12) is part of a plunger assembly (plunger assembly 11), and wherein the plunger assembly further comprises a handle (handle 36) and a shaft (fig. 6) extending between the handle and the plunger (para. 0034; fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger of Chen to be part of the plunger assembly, wherein the plunger assembly further comprises the handle and the shaft extending between the handle and the plunger as taught by Bombeck, in order to provide removal of spent flavor base from the brew vessel. 


Response to Argument
Applicant's arguments filed on 06/28/2022 have been considered but they are respectfully not found persuasive because: 
Applicant’s Argument: with respect to claim 1 on p. 05 of the Remarks “Independent claim 1 recites, "at least one of a twist lock, a bayonet connector, or a snap
fit coupling the brewing chamber with the valve assembly," while independent claim 11 recites,
"the valve assembly includes at least one of a twist lock, bayonet connector, or snap fit to couple
the valve assembly with the brewing chamber." As admitted in the Office Action, Chen is silent
regarding a snap fit coupling the brewing chamber with the valve assembly.
The Examiner has relied upon Storek for a showing of the concept of the claimed snap
coupling between the brewing chamber and the valve assembly. However, Storek merely shows
a snap cover on an outlet. In contrast, the claimed combination couples the valve assembly and
the brewing chamber. The component in Storek is simply a cover on an outlet and does not
function in any manner whatsoever to couple or attach the claimed valve assembly to the claimed brewing chamber. Hsu and Khalifa are of no assistance in rectifying the deficiencies in this rejection. Therefore, no combination of the art cited in the Office Action would result in the
claimed combinations of claims 1 and 11.”
Examiner’s Response:
The applicant’s argument is respectfully not found persuasive. With respect to limitation “a snap fit coupling the brewing chamber with the valve assembly” of claims 1 and 11, Storek is relied upon that discloses a snap fit (outlet cover 18) coupling the brewing chamber (container 10) with the valve assembly (valve 12) (para. 0048 and 0089). It is noted that each of outlet cover 18, container 10, and valve 12 is removably attached to each other via snap-fit connection so that each can be removed for cleaning. When these components are assembled together to make beverage, they are physically attached to each other that results in the outlet cover 18 couples or attaches the brewing chamber with the valve. In other words, the outlet cover 18 (mesh) is snap-fitted onto container 10 to allow fluid to flow through without allowing large particles and valve 12 is snap-fitted onto the outlet cover 18 to control rate of flow of fluid. 
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borsatti (US 20090242814), “Valve”
Liverani (US 20070062375), “Integrated Cartridge Containing A Substance For Extracting A Beverage”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761